64 N.Y.2d 1051 (1985)
In the Matter of County of Broome et al., Appellants-Respondents,
v.
Mario M. Cuomo, as Governor of the State of New York, Respondent-Appellant.
Court of Appeals of the State of New York.
Argued March 21, 1985.
Decided April 23, 1985.
David E. Peebles for appellants-respondents.
Robert Abrams, Attorney-General (Lew A. Millenbach, Robert Hermann and Peter H. Schiff of counsel), for respondent-appellant.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
Order affirmed, without costs, for reasons stated in the opinion by Justice John T. Casey at the Appellate Division (102 AD2d 266).